Name: Commission Regulation (EEC) No 673/91 of 20 March 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to the Soviet Union, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 3712/90
 Type: Regulation
 Subject Matter: trade;  trade policy;  political geography;  marketing
 Date Published: nan

 No L 75/24 Official Journal of the European Communities 21 . 3. 91 COMMISSION REGULATION (EEC) No 673/91 of 20 March 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to the Soviet Union, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 3712/90 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1 809/87 (4), has provided for the possibility of applying a two-stage proce ­ dure when selling beef from intervention stocks ; whereas Commission Regulation (EEC) No 2824/85 of 9 October 1985 laying down detailed rules for the sale of frozen boned beef from intervention stocks for export either in the same state or after cutting and/or repacking ^ has provided for repackaging under certain conditions ; order to help with the presentation and marketing of such meat, its repackaging should be authorized, subject to the observance of precise conditions ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed by taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (6), as last amended by Regulation (EEC) No 625/91 f) ; Whereas in order to ensure that beef sold is exported to the intended destination the lodging of security, as speci ­ fied in of Article 5 (a) of Regulation (EEC) No 2539/84, should be required ; Whereas products held by intervention agencies and intended for export are subject to the provision of Commission Regulation (EEC) No 569/88 (8), as last amended by Regulation (EEC) No 672/91 (9) ; whereas the Annex to the said Regulation setting out the entries to be made should be expanded ; Whereas Commission Regulation (EEC) No 3712/90 (10) should be repealed. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Whereas certain intervention agencies hold large stocks of intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas in view of the supply needs in the Soviet Union part of that meat should be put up for sale in accordance with Regulations (EEC) No 2539/84 and (EEC) No 2824/85 in order to be imported into that country ; HAS ADOPTED THIS REGULATION : Whereas, in view of the present situation on the Soviet market and in particular of the abovementioned supply problems, the sale must be made subject to the presenta ­ tion of contracts concluded with the sole body acting on behalf of the Soviet Government ; whereas, in view of the urgency and the specific nature of the operation and of the need for controls, special detailed rules must be laid down in particular as regards the minimum quantity which may be purchased ; Whereas quarters from intervention stocks may in certain cases have been handled a number of times ; whereas, in Article 1 1 . A sale shall be organized of approximately :  10 000 tonnes of bone-in beef held by the German intervention agency and bought in before 1 January 1991 ;  40 000 tonnes of bone-in beef held by the French intervention agency and bought in before 1 January 1991 : 0 OJ No L 148, 28 . 6 . 1968 , p. 24. (2) OJ No L 353, 17. 12. 1990, p . 23 . (6) OJ No L 241 , 13 . 9 . 1980, p. 5. 0 OJ No L 68 , 15 . 3 . 1991 , p. 29. (8) OJ No L 55, 1 . 3 . 1988, p. 1 . (') See page 20 of this Official Journal. ( I0) OJ No L 358, 21 . 12. 1990, p. 23 . 0 OJ No L 238, 6 . 9. 1984, p. 13 . 0 OJ No L 170, 30. 6 . 1987, p. 23 . 0 OJ No L 268, 10 . 10. 1985, p . 14. 21 . 3 . 91 Official Journal of the European Communities No L 75/25 8 . Intervention agencies shall only conclude selling contracts upon verification, in collaboration with the Commission's Services, that the conditions referred to in paragraphs 5, 6 and 7 have been met. 9 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 26 March 1991 . 10. Particulars of the qualities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex III . Article 2 1 . Before taking over the meat the purchaser shall lodge with the intervention agency in respect of each quantity he takes over, a security intended to guarantee payment of the purchase price . The amount of the secu ­ rity per 100 kilograms shall be equal to the purchase price plus 10 ECU. 2. By way of derogation from Article 19 of Regulation (EEC) No 2173/79 the purchase price shall, in respect of each quantity taken over by the purchaser, be paid to the intervention agency within three months of the date on which the meat is taken over. 3 . As regards the security provided for in paragraph 1 the payment within three months as referred to in para ­ graph 2 shall constitute a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (4).  25 000 tonnes of boned beef held by the Irish inter ­ vention agency and bought in before 1 January 1991 . 2 . This meat must be imported into the Soviet Union . 3 . Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regulations (EEC) No 2539/84 and (EEC) No 2824/85. The provisions of Commission Regulation (EEC) No 985/81 (') shall not apply to this sale . However, the competent authorities may allow bone-in forequarters and hindquarters the packaging material of which is torn or soiled, to be placed in new packaging of the same type under their supervision before presentation for consign ­ ment at the customs office of departure. 4 . The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5 . An offer shall be valid only if :  it relates to a total minimum quantity of 15 000 tonnes expressed in product weight,  it is composed by 62,5 % of bone-in beef and 37,5 % of boneless beef, calculated in product weight,  it relates to an equal weight of forequarters and hind ­ quarters and shall contain a single price per tonne expressed in ecus for the whole quantity of bone-in beef specified in the offer,  in respect of boneless beef it relates to a lot compri ­ sing all the cuts referred to in Annex II in the percen ­ tages stated therein and shall contain a single price per tonne expressed in ecus of the lot made up in this fashion,  it is accompanied by a copy of a sales contract for a quantity of beef at least equal to the quantity applied for, concluded by the applicant with Prodintorg (2). 6 . In order to meet the conditions provided for by paragraph 5 the operator may submit part offers relating to bone-in beef in several Member States. If so, those offers shall contain the same price expressed in ECUS. Immediately after submitting tenders or purchase applica ­ tions the operator shall send a copy hereof to the Commission of the European Communities, Division VI/D.2, 130 rue de la loi, B-1049 Brussels (telex 220 37 b Agree). 7. The highest tenderer as referred to in Article 10 (2) of Commission Regulation (EEC) No 2173/79 (3) is the tenderer who offers the highest weighted average price. Article 3 The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale. Article 4 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams. 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be :  ECU 300 per 100 kilograms of bone-in beef,  ECU 500 per 100 kilograms of boneless beef. (') OJ No L 99, 10 . 4. 1981 , p. 38. (2) Vvo. Prodintorg, 32-34, SmolenskaÃ ¯a, Moscow, Moscou USSR. (3) OJ No L 251 , 5. 10 . 1979, p. 12. (4) OJ No L 205, 3 . 8 . 1985, p. 5 . Official Journal of the European Communities 21 . 3 . 91No L 75/26 Article 5 In respect of meat sold under this Regulation no export refund shall be granted . In the removal order referred to in Article 3 of Regulation (EEC) No 569/88 , the export declaration, and, where appropriate, the T 5 control copy shall be entered : 'Sin restituciÃ ³n [Reglamento (CEE) n ° 673/91 ] ; Article 6 In part I of the Annex to Regulation (EEC) No 569/88 , 'Products to be exported in the same state as that in which they were when removed from intervention stock' the following item and footnote are added : '82. Commission Regulation (EEC) No 673/91 of 20 March 1991 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain , intervention agencies and intended for export to the Soviet Union (82). (82) OJ No L 75, 21 . 3 . 1991 , p. 24.' Article 7 Regulation (EEC) No 3712/90 is hereby repealed . Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Uden restitution [Forordning (EÃF) nr. 673/91 ]; Keine Erstattung [Verordnung (EWG) Nr. 673/91 ] ; Ã Ã Ã Ã ¯Ã  G7UGTpo(pf| [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¸. 673/91 ]; Without refund [Regulation (EEC) No 673/91 ]; Sans restitution [RÃ ¨glement (CEE) n0 673/91 ]; Senza restituzione [Regolamento (CEE) n . 673/91 ]; Zonder restitutie [Verordening (EEG) nr. 673/91 ]; Sem restituito [Regulamento (CEE) n? 673/91 ].' This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission 21 . 3 . 91 Official Journal of the European Communities No L 75/27 ANEXO I  BILAG I ANHANG I  Ã APAPTHMA I ANNEX I ANNEXE I ALLEGA TO I  BIJLAGE I  ANEXO I Estado miembro Medlemsstat Mitgliedstaat KÃ Ã ¬Ã Ã ¿Ã  116X05 Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse npo'i6vxa Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (T6VOI) Quantities (tonnes) Quantites (tonnes) Quantita (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada Mindstepriser i ECU/ton Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  eK&lt;ppa £6|Aeveg are Ecu ava Ã Ã Ã ½Ã ¿ Minimum prices expressed in ecus per tonne Prix minimaux exprimes en ecus par tonne Prezzi minimi espressi in ecu per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­nimo expresso em ecus por tonelada Bundesrepublik Deutschland  Vorderviertel, stammend von : Kategorien A/C  Hinterviertel , stammend von : 5 000 485 Kategorien A/C 5 000 485 France  Quartiers avant, provenant de : Categorie A/C, classes U, R et O 20 000 485  Quartiers arriÃ ¨re, provenant de : Categorie A/C, classes U, R et O 20 000 485 Ireland  Boned cuts from : I I category C, classes U, R and O 25 000 700 (') ') Precio mÃ ­nimo por cada tonelada de producto de acuerdo con la distribuciÃ ³n contemplada en el Anexo II . ') Minimumpris pr. ton produkt efter fordelingen i bilag II. *) Mindestpreis je Tonne des Erzeugnisses gemÃ ¤Ã  der in Anhang II angegebenen Zusammensetzung. ') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã · Ã Ã ¹Ã ¼Ã ® Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ¿Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ·Ã ½ Ã ºÃ ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± II . *) Minimum price per tonne of products made up according to the percentages referred to in Annex II. ') Prix minimum par tonne de produit selon la rÃ ©partition visÃ ©e Ã 1 annexe II. ') Prezzo minimo per tonnellata di prodotto secondo la ripartizione indicata nell'allegato II. ) Minimumprijs per ton produkt volgens de in bijlage II aangegeven verdeling. ') PreÃ §o mÃ ­nimo por tonelada de produto segundo a repartiÃ §Ã £o indicada no anexo II . ANNEX II Repartition of the lot meant in the fourth subparagraph of Article 1 (5) Cuts Weight percentage Striploins 5,5 % Insides 9,1 Outsides 8,6 Knuckles 5,4 Rumps 5,8 Briskets 7,9 Forequarters 30,2 Shins/shanks 6.6 Plates/flanks 20,9 Total lot : 100,0 No L 75/28 Official Journal of the European Communities 21 . 3 . 91 ANEXO III  BILAG III  ANHANG III  Ã APAPTHMA III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o BUNDESREPUBLIK DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel. (06 9) 1 56 40 App. 772/773, Telex : 04 1 1 56 FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine 75755 Paris Cedex 15 TÃ ©l . 4538 84 00, tÃ ©lex 26 06 43 IRELAND : Department of Agriculture + Food Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118